GREG G. GUIDRY, Judge.
laThe Defendants, Oliver S. Montagnet, Jr. and Montagnet Properties # 6, appeal a judgment in a suit by the Plaintiff, Union Planters Bank, National Association, to collect a debt. For the following reasons, the appeal is dismissed.
In reviewing the record in this case, we find that the Appellants’ Motion for New Trial was untimely. Notice of the January 6, 2006 judgment was mailed on January 6, 2006. The delay for filing a motion for new trial is seven days, exclusive of holidays, commencing on the day after the notice of the judgment is mailed. La. C.C.P. art.1974. Here, the delays expired on January 18, 2006. The Motion for New Trial was filed on January 19, 2006. Because the Motion for New Trial was not filed timely, the devolutive appeal is untimely. The notice of appeal had to be filed within “60 days from the expiration of the delay for applying for a new trial ..., as provided by Article 1974...., if no application has been filed 1 ¿timely.” La. C.C.P. art.2087. The Motion for Devolu-tive Appeal in this case was filed on May 1, 2006.
Furthermore, even if the appeal was timely, the judgment is not a final, appeal-able judgment. The record reflects that the parties agreed that the Consent Judgment issue was not before the court in the July 22, 2006 hearing. The trial judge stated in the later judgment that he “will” sign the Consent Judgment, but he did not do so. Thus, the issue is still pending in the trial court. Because it is still pending, the Defendants can file an answer pursuant to La.C.C.P. art. 2593 prior to the hearing.
Accordingly, the appeal from the judgment dated January 6, 2006 is hereby dismissed. Costs of the appeal are to be paid by the Appellants.

APPEAL DISMISSED.